Citation Nr: 0604464	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  00-18 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for diverticulosis.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from January 1954 to October 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In an August 2000 VA Form 9 (substantive appeal), the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
In September 2000 correspondence the veteran clarified that 
he would like a video-conference hearing.  The veteran 
subsequently moved to Arizona and his file was transferred to 
the Phoenix, Arizona RO.  He continued to indicate that he 
wanted to testify at a video-conference hearing.  The veteran 
failed to report for a video-conference hearing that was set 
for a date in February 2006.  As he has not provided good 
cause for his failure to report or requested VA to postpone 
or reschedule the hearing, the Board finds that the veteran's 
request for a Video Conference hearing is deemed withdrawn.  
38 C.F.R. § 20.204(d) (2005).


FINDINGS OF FACT

The service medical records are lost through no fault of the 
veteran; accordingly, there is a higher duty to assist him 
with the development of his claim; however, there is no post-
service medical evidence relating to diverticulosis at any 
time since the veteran's discharge from service in 1957, nor 
is there any indication that such evidence exists.


CONCLUSION OF LAW

Service connection for claimed diverticulosis is not 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A., 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in July 2000, supplemental 
statements of the case (SSOC) dated in March 2004 and October 
2005, and letters regarding the VCAA in January 2001, 
November 2003, and June 2004, the veteran was provided with 
the applicable law and regulations and given adequate notice 
as to the evidence needed to substantiate his claim and the 
evidence not of record that is necessary.  The January 2001, 
November 2003 and June 2004 letters advised the veteran that 
VA would attempt to obtain records of private medical 
treatment if the veteran identified the treatment and 
provided authorization to do so.  The veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The 
January 2001, November 2003 and June 2004 VCAA letters 
specifically asked the veteran to tell the RO if he knew of 
any additional evidence he would like considered.  This 
request of the veteran implicitly included a request that if 
he had any pertinent information, he should submit it.  
Quartuccio, supra.  VA has taken all appropriate action to 
develop the veteran's claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  The 
veteran was not provided notice of the VCAA prior to the 
initial unfavorable RO decision.  This was because the 
initial RO decision preceded the date of the enactment of the 
VCAA.  The RO obviously could not inform the veteran of law 
that did not yet exist.  Moreover, in Pelegrini II, the Court 
of Appeals for Veterans' Claims also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board finds that 
the veteran has not been prejudiced thereby as he has been 
fully informed of the provisions thereof as relevant to his 
claim and afforded the opportunity to identify relevant 
evidence.  VA has also taken all appropriate action to 
develop his claim.  The RO thereafter reviewed his case on 
more than one occasion, without imposing any greater hurdle 
to the grant of service connection due to the prior denial of 
the claim.  There is no prejudicial error resulting from the 
inability to notify the veteran of the VCAA until after the 
initial unfavorable decision.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b) (1).  As the Board 
has already indicated above, the veteran was afforded 
numerous opportunities to submit additional evidence.  It 
appears to the Board that the claimant has indeed been 
notified that he should identify or submit any and all 
evidence relevant to the claim.  The failure to use the exact 
language of 38 C.F.R. § 3.159(b)(1) with respect to this 
"fourth element" was harmless, non-prejudicial error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  Mayfield, supra.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim. An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2005).

The National Personnel Records Center (NPRC) has reported 
that the veteran's service medical records are not available.  
The absence of such records is of course through no fault of 
the veteran and the Board has a heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt rule in this case. O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  However, there is no post-service medical 
evidence relating to diverticulosis since the veteran's 
discharge from service in 1957, nor is there any indication 
from the record or the veteran that such evidence exists.  
(The Board elaborates upon the absence of pertinent evidence 
in the analysis below.)  Given the decades that have elapsed 
since the veteran's discharge from service, there is no duty 
to provide a medical examination at this late date, nor is 
there any duty to seek a medical opinion with respect to the 
claim considering the absence of any relevant abnormal 
findings during service or for decades thereafter.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merit.  

Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§  1110, 1131 (West 2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current disability; 
(2) evidence of the incurrence or aggravation of a disease or 
injury in active service; and (3) medical evidence of a nexus 
between the claimed in- service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  A determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The veteran seeks service connection for diverticulosis which 
he claims began during service.

The veteran filed an application for VA benefits in May 1999.  
Therein he stated that he first experienced hemorrhoids and 
occult blood in his stool in 1954.  The veteran indicated 
that he was treated at the Itami Air Base in Osaka, Japan on 
an ongoing basis.

There are no service medical records relating to the 
veteran's period of active service.  The National Personnel 
Records Center (NPRC) has indicated that these records were 
apparently destroyed in the fire that occurred there in 1973.  
The NPRC did locate two copies of "Excused for Duty" forms 
dated in August 1955 showing that the veteran was excused on 
those dates, however, there was no information provided to 
indicate the reason for being excused.

The claims folder does not contain any medical records 
pertaining to diverticulosis.

With respect to Hickson element (1), it is now well- settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  See, e.g., Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  Although the 
service medical records are not available for review, there 
are no medical records in the years immediately following 
service or any time thereafter, indicating that the veteran 
has diverticulosis. The veteran has repeatedly stated that he 
was treated for hemorrhoids and intestinal problems during 
service, and, as noted above, there are two excused for duty 
slips of record confirming he was medically evaluated while 
on active duty.  However, there is no medical evidence of any 
findings relating to diverticulosis for the close to 50 year 
period of time that has elapsed since his discharge from 
service.  Even assuming that the in-service treatment was for 
the disease at issue, the Board finds that the lack of 
evidence of treatment for this long period following service 
weighs against the veteran's claim.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000), [it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].

The Board has considered the veteran's assertion that 
physician noted "lower bowel disorder" on his discharge 
examination.  However, aside from the fact that "the 
connection between what a physician said and the layman's 
account of what he purportedly said," when filtered through a 
"layman's sensibilities" is "attenuated and inherently 
unreliable." (see Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Dean v. Brown, 8 Vet. App. 449 (1995)), such does not 
alter the fact of the absence of any relevant medical 
evidence since service discharge in 1957, which weighs 
heavily against the claim.

While the Board has considered the veteran's statements 
regarding in-service treatment and subsequent symptomatology, 
as a layman, he is not competent to offer an opinion on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

In summary, the service medical records are lost through no 
fault of the veteran.  Accordingly, there is a higher duty to 
assist him with the development of his claim.  O'Hare, supra.  
However, there is no post-service medical evidence relating 
to diverticulosis at any time since the veteran's discharge 
from service in 1957, nor is there any indication that such 
evidence exists.  Under these circumstances, the Board finds 
that service connection for claimed diverticulosis is not 
warranted.
  
As the preponderance of the evidence is against the veteran's 
claim for service connection for diverticulosis, the benefit 
of the doubt doctrine is not for application. 38 U.S.C.A. § 
5107(b); also see generally, Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for diverticulosis is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


